DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 11/16/2021 has been entered. Claim(s) 8-9 are canceled. Claim(s) 1-7 and 10-13 remain pending and have been examined below.
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
On page 7 of the remarks submitted on 11/16/2021 the Applicant has argued that the examiner provides no support for the conclusion of non-obviousness since the disclosure of Ferguson discloses a relatively soft bronze sleeve which the Applicant has argued mitigates wear of the bore holes. Respectfully the Office disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the presence of the bushings indicates in figure 4 shows evidence of relative rotation, and where the tool is turned, is would have been obvious of one of ordinary skill in art to consider the combination of figures 2-
On page 8 of the remark submitted on 11/16/2021 the Applicant has argued that the combination of Ferguson in view of Clay results in a system that does not work for its intended purpose by stating that the by modifying starting location between the two shaft portions would mis-align the holes and not align the holes as intended. Respectfully the Office disagrees. The starting location of the eccentricity of the cam portion of either shaft is relative and one of ordinary skill in the art would be able to look to modify Ferguson to fit whatever hole and combination of holes where the tool is applied so as to achieve the required alignment of the holes as intended by Ferguson. Where Clay teaches the starting position of the eccentricity is co-aligned with a surface of the first shaft portion is merely a choice of location on where to start the eccentricity. 
On page 9 of the remarks submitted on 11/16/2021 the Applicant has argued that the combination of Ferguson in view of Clay is a result of impermissible hindsight because Clay does not relate to hole alignment and such that one of ordinary skill in the art would not turn to Clay to solve the deficiencies of Ferguson. Respectfully the Office disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-7, 10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (US 6,405,424 B1) in view of Clay (3,895,735).
	Regarding claim 1 (previously presented), as seen in figs 2-3, Ferguson ('424) discloses an alignment tool (fig2, abstract) aligning a bore 5 (col.3 lines49-51; of an element 3) extending through a first structural member 3 (col.3 lines49-51) with a bore 5 (col.3 lines49-51; of an element 4) extending through a second structural member 4 (col.3 lines49-51), the alignment tool comprising:
	a first shaft portion 11 (col.3 line60; fig2) defining a first axis (col.3 line61, "a first longitudinal axis"), a first diameter (fig2) and a first surface (an external peripheral surface of the first shaft portion 11, fig2), 
	a second shaft portion 12 (col.3 lines64-65) defining a second axis (col.3 line66, "a second longitudinal axis"), a second diameter (fig2) and a second surface (an external peripheral surface of the second shaft portion 12, fig2), the second shaft portion 12 being arranged adjacent 
	a first bushing 1OB (col.4 line27) arranged along the first shaft portion 11 and covering at least a portion of the first surface (col.4 lines24-25), and 
	a second bushing 1OC (col.4 lines28-29) carried by and arranged along the second shaft portion 12 (fig4) and covering at least a portion of the second surface (fig4).
	Ferguson does not explicitly disclose wherein a portion of the second surface forms a continuation of a portion of the first surface and wherein mutual rotational movements are allowed between the first shaft portion 11 and the first bushing 1OB and between the second shaft portion 12 and the second bushing 1OC. However, as seen in fig 4, the first and second bushings 1OB,1OC are sleeves covering around the first and second shafts 11,12 respectively (col.4 lines27-29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second shaft portions and the first and second bushings (which are sleeves positioned around the first and second shaft portions, respectively) to have mutual rotational movements therebetween.
	As seen in figs 2-3, Clay ('735) teaches a use of an alignment tool 12 (col.2 lines1,66- 67) comprising a first shaft portion 27a (col.3 lines38, 49-50) defining a first diameter (an outer diameter; figs2-3) and a first surface (an external peripheral surface of the first shaft portion 27a, fig2), a second shaft portion 27c (col.3 line43, figs2-3) defining a second diameter (an outer diameter; figs2-3) and a second surface (an external peripheral surface of the second shaft portion 27c, fig2), the second diameter being smaller than the first diameter (figs2-3), and a 
	Regarding claim 2 (previously presented), the combination of Ferguson and Clay teaches the alignment tool according to claim 1. Ferguson further teaches wherein at least one of the first bushing 1OB and the second bushing 1OC has a cylindrical shape (figs4-5, col.4 lines26-29).
	Regarding claim 3 (previously presented), the combination of Ferguson and Clay teaches the alignment tool according to claim 2. Ferguson further teaches wherein the first bushing 1OB has a diameter which is larger than a diameter of the second bushing 1OC (fig4).
	Regarding claim 4 (previously presented), the combination of Ferguson and Clay teaches the alignment tool according to claim 1. Ferguson further teaches further comprising a tool engaging portion 16 (col.4 lines16-18) arranged to engage a tool for rotating the alignment tool about the first axis (col.4 lines16-20).
	Regarding claim 5 (previously presented), the combination of Ferguson and Clay teaches the alignment tool according to claim 4. Ferguson further teaches wherein the tool engaging portion 16 is or forms part of a head part of the alignment tool (figs2-4).
	Regarding claim 6 (previously presented), the combination of Ferguson and Clay teaches the alignment tool according to claim 1. Ferguson further teaches wherein the second shaft portion 12 has a tapered shape (figs2-3) along a direction defined by the second axis and in 
	Regarding claim 7 (previously presented), the combination of Ferguson and Clay teaches the alignment tool according to claim 1. Ferguson further teaches wherein at least one of the first bushing 1OB and the second bushing 1OC comprises an outer surface facing a respective at least one of the first structural member 3 and the second structural member 4 (fig5), the outer surface being composed of a copper-lead ally, a plastic, a babbitt alloy or a bronze alloy (col.4 lines27-29, "bronze sleeve") and configured to operate as a journal bearing (against inner peripheral surfaces of the first and second structural members 3,4, fig5).
	Regarding claim 10 (previously presented), the combination of Ferguson and Clay teaches the alignment tool according to claim 1. Ferguson further teaches wherein at least one of the first bushing 1OB and the second bushing 1OC comprises an inner surface facing a respective at least one of the first shaft portion 11 and the second shaft portion 12, the inner surface being composed of a copper­ lead ally, a plastic, a babbitt alloy or a bronze alloy (col.4 lines27-29, "bronze sleeve") and configured to operate as a journal bearing (when the mutual rotational movements are allowed between the first shaft portion 11 and the first bushing 1OB and between the second shaft portion 12 and the second bushing 1OC, against the first and second surfaces of the first and second shaft portions 11,12, fig4).
	Regarding claim 12 (previously presented), the combination of Ferguson and Clay teaches the alignment tool according to claim 1. Ferguson further teaches wherein the second bushing 1OC includes an opening (a through hole where the second shaft portion 12 passes through; fig4) having a diameter that corresponds to the second diameter of the second shaft portion 12 (fig4).
Regarding claim 13 (previously presented), Ferguson further teaches the combination of Ferguson and Clay teaches the alignment tool according to claim 1, wherein the second bushing 1OC is sized such that a gap is formed between an outer surface of the second bushing 1OC and a peripheral wall of the bore extending through the second structural member 4 for at least a portion of the peripheral wall (fig5, col.4 lines1-2).
	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ferguson (US 6,405,424 A1) and Clay (3,895,735) in further view of Scheibel et al (US 2016/0091294 A1).
	Regarding claim 11 (previously presented), the combination of Ferguson and Clay teaches the alignment tool according to claim 1. Ferguson further teaches wherein at least one of the first shaft portion 11 and the second shaft portion 12 comprises an outer surface (the first surface and the second surface define the outer surface) facing a respective at least one of the first bushing 1OB and the second bushing 10C (fig4). However, Ferguson does not further teach that the outer surface is composed of a copper-lead alloy, a plastic, a babbitt alloy, or a bronze alloy configured to operate as a journal bearing. It is noted that Ferguson teaches that the first and second shaft portions 11,12 are composed of steel (col.4 line26). Scheibel et al ('294) teaches that both metal and plastic are suitable materials for shaft portions of an alignment tool (para[0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ferguson and Clay to use plastic for first and second shaft portions, as taught by Scheibel et al, for the purpose of using one of suitable materials that is known in the art for shaft portions of an alignment tool.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oishi et al (Japanese Patent No JP2007162904) teaches an assembly for preventing relative movement of structural components. Kane (US Patent No. 3,685,126) teaches a hole alignment tool. Lovelace (US Patent No. 5,513,547) teaches a holes alignment tool comprising an cam surface that rotates and starts at a relative location. Lamb (US Patent No. 5,590,474) teaches a flange bolt hole alignment tool that teaches the cam surface starting at a relative location. Sprayberry (US Patent No. 5,799,408) teaches a cam surface starting at the same location at the first shaft portion.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/            Examiner, Art Unit 3723                                                                                                                                                                                            
Ldw
/LEE D WILSON/            Primary Examiner, Art Unit 3723                                                                                                                                                                                            	March 15, 2022